Case 1:18-cv-00950-LO-JFA Document 170 Filed 05/30/19 Page 1 of 1 PageID# 4389




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

SONY MUSIC ENTERTAINMENT, et al., )
                                  )
               Plaintiffs,        )
                                  )                    Civil Action No. I: J 8cv0950 (LO/JF A)
     V.                           )
                                  )
COX COMMUNICATIONS, INC., et al., )
                                  )
               Defendants.        )
 _______________                  )

                                                ORDER

        This matter is before the court on plaintiffs' motion for leave to file amended versions of

the exhibits to the first amended complaint. (Docket no. 148). Having reviewed the motion, the

memorandum in support (Docket no. 149), and defendants' statement of non-opposition (Docket

no. 169), it is hereby

        ORDERED that the motion is granted, and the hearing scheduled for this motion on

Friday, June 7, 20 I 9, at l 0:00 a.m. is cancelled.

        Entered this 30th day of May, 2019.

                                                       __,__/s/_.....::�         =--a:::
                                                                                   =--­
                                                       John F. Anderson
                                                       United States Magistrate Judge
                                                       John F. Anderson
 Alexandria, Virginia                                  United States Magistrate Judge
